DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2015/0346303 A1)  in further in view of Panusopone et al. (US 7,084,877 B1).
Regarding claim 1
Hu discloses 
A computer-implemented method for reconstructing a motion-compensated MR image ([0059]), the method comprising:
receiving a set of k-space data from an MRI device ([0010], k-space is updated, so it had to be “received” at some point);
dividing the set of k-space data into a plurality of groups ([0030] are skipped, so there must be more than one group of them to add together so that you have a full k-space);

performing a plurality of initialization operations ([0041], thresholds are defined after initialization and after a small number of iterations—“plurality of initializations”);
performing a first iterative process until a first criteria for the first iterative
process is achieved ([0017]—[0018]), the first iterative process outputting, for a current scale of motion estimation ([0044], motion is being dealt with, so it’s estimation was inherent, [0059] & [0090]),
Hu does not teach
“a set of deformation coefficients of a motion estimation model for each group of k-space data; and
a motion-compensated MR image reconstructed based on all the sets of the deformation coefficients and all the groups of k-space data; and
performing a second iterative process until a second criteria for the second iterative process is achieved, the second iterative process outputting
a final motion-compensated MR image reconstructed based on the output of the first iterative process and a predetermined scale of motion estimation”.
Panusopone, however, teaches 
a set of deformation coefficients of a motion estimation model for each group of k-space data (column 5, lines 25—35); and


a motion-compensated MR image reconstructed based on all the sets of the deformation coefficients and all the groups of k-space data (column 2, lines 20—40); and
performing a second iterative process until a second criteria for the second iterative process is achieved, the second iterative process outputting (column 6, lines 10—50) a final motion-compensated MR image reconstructed based on the output of the first iterative process and a predetermined scale of motion estimation (column 6, lines 1—50, the final sprite is motion compensated, and put out as an image after several iterations and motion compensations). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “second iterations and motion compensations of the output image—i.e., the “sprite” as taught by Panusopone in the computer-implemented method of Hu.
The justification for this modification would be to do motion correction (ABSTRACT, Panusopone). 
Regarding claim 5
Hu in view of Panusopone teach the computer-implemented method of claim 1. 
Panusopone applied to claim 5 further teaches 


wherein each iteration of the first iterative process (column 7, lines 1—5)                    comprises
estimating a set of deformation coefficients of the motion estimation model for each group of k-space data (column 5, lines 25—35); and
reconstructing the motion-compensated MR image based on all the sets of the deformation coefficients and all the groups of k-space data (column 1, lines 30—40, the sprite is gradually updated after collecting many different frames, deformation coefficients).
Regarding claim 20
Hu discloses 
A method for performing MRI ([0059]), the method comprising:
acquiring a set of k-space data ([0010], k-space is updated, so it had to be “received” at some point);
dividing the set of k-space data into a plurality of groups ([0030] k-space lines are skipped, so there must be more than one group of them to add together so that you have a full k-space); 
performing a plurality of initialization operations ([0041], thresholds are defined after initialization);
performing a first iterative process until a first criteria for the first iterative


process is achieved ([0017]—[0018]), the first iterative process outputting, for a current scale of motion estimation ([0044], motion is being dealt with, so it’s estimation was inherent, [0059] & [0090]),
Hu does not teach 
“a set of deformation coefficients of a motion estimation model for each group of k-space data; and
a motion-compensated MR image reconstructed based on all the sets of the deformation coefficients and all the groups of k-space data; and
performing a second iterative process until a second criteria for the second iterative process is achieved, the second iterative process outputting
a final motion-compensated MR image reconstructed based on the output of the first iterative process and a predetermined scale of motion estimation”.
Panusopone, however, 
a set of deformation coefficients of a motion estimation model for each group of k-space data (column 5, lines 25—35); and
a motion-compensated MR image reconstructed based on all the sets of the deformation coefficients and all the groups of k-space data (column 2, lines 20—40); and
performing a second iterative process until a second criteria for the second iterative process is achieved, the second iterative process outputting (column 6, 

lines 10—50) a final motion-compensated MR image reconstructed based on the output of the first iterative process and a predetermined scale of motion estimation (column 6, lines 1—50, the final sprite is motion compensated, and put out as an image after several iterations and motion compensations). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “second iterations and motion compensations of the output image—i.e., the “sprite” as taught by Panusopone in the computer-implemented method of Hu.
The justification for this modification would be to do motion correction (ABSTRACT, Panusopone). 
Claims 2, 12, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2015/0346303 A1)  in further in view of Panusopone et al. (US 7,084,877 B1) in view of Ying et al. (US 2011/0006768 A1).
Regarding claim 2

Hu in view of Panusopone teach the computer-implemented method of claim 1. 
Hu in view of Panusopone do not explicitly teach 
“wherein the set of k-space data comprises a plurality of subsets of k-space data simultaneously acquired using a plurality of coil arrays”.

Ying, however, teaches 
wherein the set of k-space data comprises a plurality of subsets of k-space data ([0017]—[0018], data is short for k-space data since that is where it is stored 
before being inverse Fourier-transformed) simultaneously acquired using a plurality of coil arrays ([0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “subsets of k-space data from simultaneously acquired from coil arrays” as taught by Ying in the computer-implemented method of Hu in view of Panusopone.
The justification for this modification would be to improve imaging speed and reduce number of samples simultaneously acquired by each channel ([0006], Ying).
Regarding claim 12
Hu discloses 
a method for reconstructing a motion-compensated MR image ([0059]), the method comprising:
receiving a set of k-space data from an MRI device ([0010], k-space is updated, so it had to be “received” at some point);



dividing the set of k-space data into a plurality of groups ([0030] k-space lines are skipped, so there must be more than one group of them to add together so that you have a full k-space);
performing a plurality of initialization operations ([0041], thresholds are defined after initialization and after a small number of iterations—“plurality of initializations”);
performing a first iterative process until a first criteria for the first iterative
process is achieved ([0017]—[0018]), the first iterative process outputting, for a current scale of motion estimation, a set of deformation coefficients of a motion estimation model for each group of k-space data ([0044], motion is being dealt with, so it’s estimation was inherent, [0059] & [0090]); and
Hu does not explicitly teach 
“a motion-compensated MR image reconstructed based on all the sets of the deformation coefficients and all the groups of k-space data; and
performing a second iterative process until a second criteria for the second iterative process is achieved, the second iterative process outputting
a final motion-compensated MR image reconstructed based on the output of the first iterative process and a predetermined scale of motion estimation.



A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor to cause the processor to perform the aforementioned method”.
Panusopone, however, teaches  
a motion-compensated MR image reconstructed based on all the sets of the deformation coefficients and all the groups of k-space data (column 5, lines 25—35); and
performing a second iterative process until a second criteria for the second iterative process is achieved, the second iterative process outputting (column 6, lines 10—50) a final motion-compensated MR image reconstructed based on the output of the first iterative process and a predetermined scale of motion estimation (column 6, lines 1—50, the final sprite is motion compensated, and put out as an image after several iterations and motion compensations).
Hu in view of Panusopone do not explicitly teach 
“A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor to cause the processor to perform the aforementioned method.” 
Ying, however, teaches 



A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor to cause the processor to perform the aforementioned method ([0041]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “second iterations and motion compensations of the output image—i.e., the “sprite” as taught by 
Panusopone in the computer-implemented method of Hu. It would have also been reasonable to include the non-transitory computer readable medium at the time of invention. 
The justification for this modification would be to do motion correction (ABSTRACT, Panusopone) and to include a non-transient means of storing the computer-readable medium that drives the MRI system to perform these functions. 
Regarding claim 13
Hu in view of Pausopone in view of Ying teach the non-transitory computer readable medium of claim 12.
Ying applied to claim 13 further teaches 
 wherein the set of k-space data comprises a plurality of subsets of k-space data ([0017]—[0018], data is short for k-space data since that is where it is stored 
before being inverse Fourier-transformed)  simultaneously acquired using a plurality of coil arrays ([0057]).

Regarding claim 16
Hu in view of Pausopone in view of Ying teach the non-transitory computer readable medium of claim 12.
Panusopone applied to claim 16 further teaches 
wherein each iteration of the first iterative process (column 7, lines 1—5)  comprises
estimating a set of deformation coefficients of the motion estimation model for each group of k-space data (column 5, lines 25—35); and
reconstructing the motion-compensated MR image based on all the sets of the deformation coefficients and all the groups of k-space data (column 1, lines 
30—40, the sprite is gradually updated after collecting many different frames, deformation coefficients).
Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2015/0346303 A1)  in further in view of Panusopone et al. (US 7,084,877 B1) in view of Grodzski et al. (2015/0234024 A1).                                      
Regarding claim 3
Hu in view of Panusopone teach the computer-implemented method of claim 1. 
Hu in view of Panusopone do not explicitly teach 


“wherein the set of k-space data was acquired according to a sampling pattern selected for parallel imaging, wherein the sampling pattern is a radial trajectory or a spiral trajectory”.
Grodzski, however, teaches 
wherein the set of k-space data was acquired according to a sampling pattern selected for parallel imaging ([0019]—[0020]), wherein the sampling pattern is a radial trajectory or a spiral trajectory ([0055] & [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “parallel imaging using radial/spiral trajectories” as taught by Grodzski in the computer-implemented method of Hu in view of Panusopone.
The justification for this modification would be to so that the randomizing moving of the respective k-space point is minimized ([0059], Grodzski).                         
Regarding claim 4
Hu in view of Panusopone in view of Grodzski teach the computer-implemented method of claim 3. 
Grodzski applied to claim 4 further teaches 
wherein the sampling pattern is a variable-density sampling pattern ([0011], the density of the k-space decreases as a function of distance between them—“variable density”).

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2015/0346303 A1)  in further in view of Panusopone et al. (US 7,084,877 B1) in view of Riemens et al. (US 2015/0325001 A1).                                 
Regarding claim 6
Hu in view of Panusopone teach the computer-implemented method of claim 1. 
Although strongly implied, Hu in view of Panusopone do not explicitly teach 
“wherein each iteration of the second iterative process comprises
updating the current scale of motion estimation; and
performing one or more iterations of the first iterative process”.
Riemens, however, teaches 
wherein each iteration of the second iterative process comprises
updating the current scale of motion estimation; and
performing one or more iterations of the first iterative process (Claim 1).              
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “estimated scale of motion vectors” as taught by Riemens in the method of Hu in view of Panusopone.
The justification for this modification would be to provide a motion detection and compensation facility (ABSTRACT, Riemens). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2015/0346303 A1) in further in view of Panusopone et al. (US 7,084,877 B1) in view of Ishii et al. (2014/0334705 A1). 
Regarding claim 8
Hu in view of Panusopone teach the computer-implemented method of claim 1. 
Panusopone applied to claim 8 further teaches 
further comprising estimating the set of deformation coefficients of the motion estimation model for each group of k-space data  (column 5, lines 25—35)                           
Hu in view of Panusopone do not explicitly teach 
“via non-linear conjugate gradient optimization”.
Ishii, however, teaches
via non-linear conjugate gradient optimization ([0174]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “gradient optimization 
with conjugates” as taught by Ishii in the computer-implemented method of Hu in view of Panusopone.
The justification for this modification would be to use an optimization method that reduces motion artifacts ([0174]—[0175]).


Claims 9—11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2015/0346303 A1)  in further in view of Panusopone et al. (US 7,084,877 B1) in view of Pratx (US 2015/0355347 A1).                                       
Regarding claim 9 
Hu in view of Panusopone teach the computer-implemented method of claim 1. 
Hu in view of Panusopone do not explicitly teach 
“wherein the motion estimation model comprises a b-spline function and one or more regularization terms”.
Pratx, however, teaches 
wherein the motion estimation model comprises a b-spline function and one or more regularization terms ([0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “b-spline function as 
part of the motion estimation model” as taught by Pratx in the computer-implemented method of Hu in view of Panusopone.
The justification for this modification would be to favor certain trajectories over other trajectories when tracing a moving radioactive point ([0008]—[0009]).                   
Regarding claim 10


Hu in view of Panusopone in view of Pratx teach the computer-implemented method of claim 9. 
Pratx applied to claim 10 further teaches 
wherein the one or more regularization terms comprise a quadratic penalty function for constraining an extent of estimated motion ([0038] & [0041], penalty is based on scattered photons—i.e., movement).                      
Regarding claim 11
Hu in view of Panusopone in view of Pratx teach the computer-implemented method of claim 9. 
Pratx applied to claim 11 further teaches 
wherein the one or more regularization terms comprise a quadratic penalty function ([0038]—[0041]) for implementing a constraint selected for a parallel MR imaging technique ([0028], technique tracks moving sources in parallel).                  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2015/0346303 A1)  in further in view of Panusopone et al. (US 7,084,877 B1) in view of Ying et al. (US 2011/0006768 A1) in view of Ishii et al. (2014/0334705 A1).
Regarding claim 19
Hu in view of Panusopone in view of Ying teach the 
non-transitory computer readable medium of claim 12.

Panusopone applied to claim 19 further teaches 
 	wherein the set of instructions that is executable by the at least one processor to cause the server to further perform estimating the set of deformation coefficients of the motion estimation model for each group of k-space data (column 5, lines 25—35)  
Hu in view of Panusopone in view of Ying do not explicitly teach 
“via non-linear conjugate gradient optimization”.
Ishii, however teaches 
via non-linear conjugate gradient optimization ([0174]).                   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “gradient optimization 
with conjugates” as taught by Ishii in the computer-implemented method of Hu in view of Panusopone in view of Ying.
The justification for this modification would be to use an optimization method that reduces motion artifacts ([0174]—[0175], Ishii).
Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2015/0346303 A1)  in further in view of Panusopone et al. (US 7,084,877 B1) in view of Ying et al. (US 2011/0006768 A1) in view of Grodzski et al. (2015/0234024 A1).
Regarding claim 14

Hu in view of Pausopone in view of Ying teach the non-transitory computer readable medium of claim 12.
Hu in view of Pausopone in view of Ying do not explicitly teach 
“wherein the set of k-space data was acquired according to a sampling pattern selected for parallel imaging, wherein the sampling pattern is a radial trajectory or a spiral trajectory”.
Grodzski, however, teaches 
wherein the set of k-space data was acquired according to a sampling pattern selected for parallel imaging ([0019]—[0020]), wherein the sampling pattern is a radial trajectory or a spiral trajectory ([0055] & [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “parallel imaging using radial/spiral trajectories” as taught by Grodzski in the computer-implemented method of Hu in view of Panusopone in view of Ying.
The justification for this modification would be to so that the randomizing moving of the respective k-space point is minimized ([0059], Grodzski).                         
Regarding claim 15
Hu in view of Pausopone in view of Ying in view of Griswold teach the non-transitory computer readable medium of claim 14.
Griswold applied to claim 15 further teaches 

wherein the sampling pattern is a variable-density sampling pattern ([0011], the density of the k-space decreases as a function of distance between them—“variable density”).
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2015/0346303 A1)  in further in view of Panusopone et al. (US 7,084,877 B1) in view of Ying et al. (US 2011/0006768 A1) in view of Riemens et al. (US 2015/0325001 A1).                                 
Regarding claim 17 
Hu in view of Panusopone in view of Ying teach the non-transitory computer readable medium of claim 12.
Hu in view of Panusopone in view of Ying do not explicitly teach 
“wherein each iteration of the second iterative process comprises
updating the current scale of motion estimation; and
performing one or more iterations of the first iterative process”.
Riemens, however, teaches
wherein each iteration of the second iterative process comprises
updating the current scale of motion estimation; and
performing one or more iterations of the first iterative process (Claim 1).              
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “estimated scale of 

motion vectors” as taught by Riemens in the method of Hu in view of Panusopone in view of Ying.
The justification for this modification would be to provide a motion detection and compensation facility (ABSTRACT, Riemens). 
Allowable Subject Matter
Claims 7 & 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7
Nothing in the prior art of record teaches or discloses 
“wherein the plurality of initialization operations comprises
set estimated motion during acquisition of a first group of k-space data to zero; 
obtaining an initial coarse image; and 
setting an initial scale of motion estimation”.

In combination with the rest of the claim. 
Regarding claim 18
Nothing in the prior art of record teaches or discloses 
“wherein the plurality of initialization operations comprises
set estimated motion during acquisition of a first group of k-space data to zero; 
obtaining an initial coarse image; and 

setting an initial scale of motion estimation”.

In combination with the rest of the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/Frederick Wenderoth/ 
Examiner, Art Unit 2852